SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

208
KA 11-01020
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KEVIN VICKERS, DEFENDANT-APPELLANT.


JEFFREY WICKS, PLLC, ROCHESTER (JEFFREY WICKS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Dennis M. Kehoe, A.J.), rendered September 18, 2009. The judgment
convicted defendant, upon a jury verdict, of unlawful dissection of
the body of a human being (seven counts), opening graves (seven
counts), body stealing (seven counts) and falsifying business records
in the first degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, seven counts each of body stealing
(Public Health Law § 4216), opening graves (§ 4218), and unlawful
dissection of the body of a human being (§ 4210-a). Defendant
contends that the evidence is legally insufficient to support the
conviction of body stealing and opening graves because the People
failed to prove that body parts were removed from bodies that were
“buried” (§ 4216) or “awaiting burial” (id.; § 4218). As defendant
correctly concedes, his contentions are unpreserved for our review
inasmuch as he failed to raise those contentions in his motion for a
trial order of dismissal (see People v Gray, 86 NY2d 10, 19). In any
event, defendant’s contentions lack merit (see People v Gano, 81 AD3d
1378, 1379, lv denied 17 NY3d 952; People v Batjer, 77 AD3d 1279,
1279, lv denied 17 NY3d 951; see generally People v Danielson, 9 NY3d
342, 349). Viewing the evidence in light of the elements of the
crimes as charged to the jury (see Danielson, 9 NY3d at 349), we
conclude that the verdict is not against the weight of the evidence
(see generally People v Bleakley, 69 NY2d 490, 495).

     We reject defendant’s contention that he received ineffective
assistance of counsel. Viewing the evidence, the law and the
circumstances of the case, in totality and as of the time of the
                                 -2-                           208
                                                         KA 11-01020

representation, we conclude that defense counsel provided meaningful
representation (see generally People v Baldi, 54 NY2d 137, 147). We
have reviewed defendant’s remaining contention and conclude that it
does not require reversal or modification of the judgment.




Entered:   March 20, 2015                      Frances E. Cafarell
                                               Clerk of the Court